DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 7/10/2019.  
Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1, is allowed because the closest prior art of record Bosio et al. US2014/0137970 and Sassone et al. US 2005/0082504,  either in singularly or in combination fails to anticipate or render obvious the limitations of a flow rate regulator comprising a clear width of the control gap defined at least during operation by the at least one support element and the at least one support element is arranged in a movable manner relative to the main body, in combination with the limitations set forth by the claim.
Bosio teaches A flow rate regulator (1) (see Fig. 11, 12, page 1, first paragraph, wherein a flow-rate regulating device is disclosed), comprising: a main body (3) (see page. 1, para. 3, wherein a body is disclosed, see Fig. 11, 12 wherein the main body resides on element 2); a disc-shaped, deformable regulating body (2) (see Fig. 11, 12, wherein the deformable regulating body resides on element 8; see page 1, para.5, wherein a flexible, ring shaped, regulating member is disclosed) arranged on an inflow side with respect to the main body (3)  such that a control gap (4) is formed between the (see Fig. 12, wherein the control gap resides between element 8 and element 2); at least one drain opening (5) (see Fig. 11, 12, elements 6, 10), arranged downstream of the control gap (4), formed in the main body (3) (see Fig. 12); at least one support element (7) (see Fig. 11, 12, support element 7).
Sassone et al. teaches a device (RF) for regulating and/or stabilizing the flow of a fluid comprises a single body (20), envisaged for insertion in a pipe for passage of the fluid, in particular the inlet pipe of a solenoid valve (1). According to the invention, in the single body (20) of the device there is directly integrated an arrangement for silencing the flow of the fluid. The single body (20) is made in a single piece of moulded thermoplastic material (see abstract).
However, Bosio and Sassone either in singularly or in combination do not expressly or explicitly teaches  a clear width (6) of the control gap (4) is defined, at least during operation, by the at least one support element (7); and the at least one support element (7) is arranged in a movable manner relative to the main body (3), without the use of impermissible hindsight.
Dependent claims 2-21 are allowed for the reasons explained above for independent claim 1 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864